VICKERY, PJ.
There was some claim about this being a private dwelling. The evidence shows that it was not a nrivate dwelling house, but-was undoubtedly a speak-easy, and it was a rendezvous for those who wished to regale themselves with intoxicating liquor, and that the liquor that was in the possession of the plaintiff in error was for the purpose of trafficking in liquor-, one would have no doubt after hearing this case.
We do not see any error in this record that would warrant us in disturbing it in any way and not finding any such error we can do nothing but affirm the judgment. It is, therefore, affirmed.
Sullivan and Levine, JJ, concur.